DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on March 15th, 2022 in response to the Final Office Action mailed on December 17th, 2022.  Per Applicant's response, Claims 1, 4-8, 16, & 20 have been amended while Claims 2-3, 12-15, & 17-19 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 4-11, 16, & 20 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Claim Objections
Claims 1-20 were previously objected to for minor informalities.  Applicant’s amendments have obviated these objections.

Allowable Subject Matter
Claims 1, 4-11, 16, & 20 are allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Vaughan on April 4th, 2022 following an AFCP 2.0 telephonic interview held on March 31st, 2022.
The application has been amended as follows: 

(1)	A multistage compression system using refrigerant and oil, the multistage compression system comprising: a low-stage compressor configured to compress and discharge the refrigerant, a high-stage compressor configured to further compress the refrigerant compressed by the low-stage compressor; an intermediate pressure refrigerant pipe that receives the refrigerant discharged from the low-stage compressor; a suction pipe that delivers the refrigerant to the low-stage compressor; an oil return pipe configured to return 

(4)	A multistage compression system using refrigerant and oil, the multistage compression system comprising: a low-stage compressor configured to compress and discharge the refrigerant, a high-stage compressor configured to further compress the refrigerant compressed by the low-stage compressor; an intermediate pressure refrigerant pipe that receives the refrigerant discharged from the low-stage compressor; a suction pipe that delivers the refrigerant to the low-stage compressor; an oil return pipe configured to return 

(8)	A multistage compression system using refrigerant and oil, the multistage compression system comprising: a low-stage compressor configured to compress and discharge the refrigerant, a high-stage compressor configured to further compress the refrigerant compressed by the low-stage compressor; an intermediate pressure refrigerant pipe that receives the refrigerant discharged from the low-stage compressor; a suction pipe that delivers the refrigerant to the low-stage compressor; an oil return pipe configured to return configured to discharge a top view, a position of the discharge hole of the muffler being such that more than half a total area of the discharge hole is located outside a range of 180°, the range being defined to be 90° to the left and right of a connecting portion of the oil discharge pipe about a rotation center of the low-stage motor.

(11)	The multistage compression system according to claim 1, further comprising: a refrigerant pipe arranged and configured to introduce refrigerant compressed and discharged from the low-stage compressor to a suction portion of the high-stage compressor; and an accumulator disposed between the refrigerant pipe and the intermediate pressure refrigerant pipe, the oil discharge pipe communicating between the low-stage compressor and the intermediate pressure refrigerant pipe.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on March 15th, 2022 have overcome the previously applied prior art rejections by incorporating the allowable subject denoted in the Final Rejection.  Specifically, Applicant has incorporated the limitations of Claim 3 (now cancelled) into Claim 1 to render it allowable.  Similarly, Applicant has rewritten dependent Claims 4 and 8 into independent form (now including all limitation of Claim 1) to render these claims allowable as well.  Therefore, since all independent claims are allowable, all dependent claims are rendered allowably by dependency, and therefore, the application is now placed into proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC